OPINION — AG — (1) THE ATTORNEY GENERAL IS NOT AUTHORIZED, PURSUANT TO 74 Ohio St. 1975 Supp., 20 [74-20](E) TO PROVIDE LEGAL DEFENSE SERVICES IN ANY MEDICAL MALPRACTICE ACTION FILED AGAINST ANY PERSON IN ANY OF THE GROUPS SPECIFIED IN QUESTION ONE. (COLLEGE OF OSTEOPATHIC MEDICINE  STATE REGENTS FOR HIGHER EDUCATION) (2) SINCE THE ISSUE OF PERSONAL LIABILITY AND THE APPLICABILITY OF THE DOCTRINE OF SOVEREIGN IMMUNITY TO THE QUESTION OF PERSONAL LIABILITY IN ANY GIVEN CASE ARE FACTUAL DETERMINATIONS DEPENDENT UPON THE SURROUNDING FACTS AND CIRCUMSTANCES IN THE PARTICULAR CASE, WHICH CAN ONLY BE RESOLVED IN A COURT OF LAW. (3) SINCE 70 Ohio St. 1975 Supp., 4313 [70-4313] IS VOID, NO LEGISLATIVE AUTHORIZATION TO PURCHASE LIABILITY INSURANCE IS MADE BY THE STATUTE. (4) UNDER 74 Ohio St. 1975 Supp., 20 [74-20](E), THE AG IS NOT AUTHORIZED TO PROVIDE LEGAL COUNSEL SERVICES IN ANY MEDICAL MALPRACTICE ACTION FILED AGAINST ANY PERSON IN ANY OF THE GROUPS SPECIFIED IN QUESTION ONE. CITE: OPINION NO. 74-221, 76 Ohio St. 1971 1 [76-1], ARTICLE V, SECTION 57 (GERALD E. WEIS)